DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 6 is objected to because of the following informalities:  the claim recites “scaling the ultrasound prior to applying” in line 3.  This should read “scaling the ultrasound data prior to applying”.  Appropriate correction is required.
Claim 17 is objected to because of the following informalities:  the claim recites “scale the ultrasound prior to applying” in line 3.  This should read “scale the ultrasound data prior to applying”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite in that it fails to point out what is included or excluded by the claim language.  The claim recites “preferably one of: LZ1, LZ2, DEFLATE, LZ4, LZO, LZMA, Snappy, ZStandard, and Brotli”.  It is unclear if the Applicant intended this to be a required limitation.  This claim is an omnibus type claim.
Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite in that it fails to point out what is included or excluded by the claim language.  The claim recites “preferably one of: LZ1, LZ2, DEFLATE, LZ4, LZO, LZMA, Snappy, ZStandard, and Brotli”.  It is unclear if the Applicant intended this to be a required limitation.  This claim is an omnibus type claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-10, 12, and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Li (5684693) in view of Lie (WO 2009/099333 A1).
With respect to claim 1, Li teaches deploying the device into a well or pipe (Col 4, lines 64-66; Fig 1); receiving data with the sensor (Col 6, lines 3-5, 10-11); using a processor of the device (Col 5, line 66 – Col 6, line 1), applying a forward wavelet transform to the ultrasound data to generate wavelet coefficients (Col 6, lines 12-17); using the processor of the device, applying a compression algorithm having a threshold algorithm to the wavelet coefficients then encoding the thresholded result to generate compressed wavelet coefficients (Col 6, lines 22-41); storing the compressed wavelet coefficients on a memory of the device (Col 6, lines 61-67); and transmitting the compressed wavelet coefficients to a remote computer (Col 7, lines 21-25).  However, while it does teach that the data may be seismic data (Col 5, lines 5-6) and that any other type of well-known borehole sensors may be used (Col 5, lines 24-26), it does not teach that the sensor data is ultrasound data and that the transmission occurs after the device exits the well or pipe.
Lie teaches using ultrasonic sensors in a borehole (pg 14, lines 9-10; pg 16, lines 35-36).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the method of Li to be used with the ultrasonic data of Lie since such a modification would have implemented the method with a well-known sensor technology.  
With respect to the transmission occurring after the device exits the well or pipe, it would have been obvious to one of ordinary skill in the art at the time of the invention to have the transmission from the tool occur at any time that is convenient for the operator, regardless of the location.  The arrangement of the tool with respect to the rest of the system at the time of transmission would have been obvious since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Jaikse, 86 USPQ 70.
With respect to claim 12, Li teaches a housing arranged to be deployed in a well or pipe (Col 4, lines 64-66; Fig 1: 28); a sensor for receiving data (Col 6, lines 3-5, 10-11); a processor (Col 5, line 66 – Col 6, line 1); applying a forward wavelet transform to the ultrasound data to generate wavelet coefficients (Col 6, lines 12-17); applying a compression algorithm having a threshold algorithm to the wavelet coefficients then encoding the thresholded result to generate compressed wavelet coefficients (Col 6, lines 22-41); storing the compressed wavelet coefficients on a memory of the device (Col 6, lines 61-67).  However, while it does teach that the sensor may be a seismic sensor (Col 5, lines 5-6) and that any other type of well-known borehole sensors may be used (Col 5, lines 24-26), it does not teach that the sensor is an ultrasound sensor.  Furthermore, while the processor of Li clearly has a form of memory for storing the operations to be performed and for storing the data written in the data block (Col 5, line 66 – Col 6, line 1; Col 6, lines 66-67), it does not specifically teach one or more non-volatile memory units for storing compressed data and for storing instructions executable by the processor.
Lie teaches using ultrasonic sensors in a borehole (pg 14, lines 9-10; pg 16, lines 35-36).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the method of Li to be used with the ultrasonic data of Lie since such a modification would have implemented the method with a well-known sensor technology.  Lie further teaches one or more non-volatile memory units for storing compressed data and for storing instructions executable by the processor (pg 17, lines 26-29).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the current invention to modify the memory of Li to be the one or more non-volatile memory units for storing compressed data and for storing instructions executable by the processor of Lie since such a modification would have provided a well-known and reliable memory product that would have allowed the method to be portable and able to be implemented on any of a number of desired downhole systems.
With respect to claims 5 and 16, Li teaches the threshold algorithm dynamically computes threshold values to apply (Col 7, lines 22-29).
With respect to claim 6 and 17, Li teaches the invention as discussed above.  However, it does not teach using the processor to calculate scale factors of the ultrasound data based on its dynamic range, scaling the ultrasound prior to applying the forward wavelet transform and storing the calculated scale factors on the memory.
Lie teaches using the processor to calculate scale factors of the ultrasound data based on its dynamic range, scaling the ultrasound prior to applying the forward wavelet transform (pg 17, lines 29-30; pg 18, lines 21-25; pg 19, lines 22-23) and storing the calculated scale factors on the memory (pg 18, lines 28-30).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the method of Li to incorporate the scaling of Lie since such a modification would have allowed for better focusing of the data and signal equalization.   
With respect to claim 7, Li teaches the invention as discussed above.  However, it does not teach wherein the wavelet coefficients correspond to frequency sub-bands in the range 200 KHz to 10MHz.
Lie teaches the wavelet coefficients correspond to frequency sub-bands in the range 200 KHz to 10MHz (pg 17, lines 14-16).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the method of Li to operate in the frequency range of Lie since such a modification would allow the individual transducer elements to be susceptible to being implemented in a compact manner with a relatively short wavelength.  
With respect to claim 8, Li teaches transferring the stored wavelet coefficients to a computer system remote from the device (Col 7, lines 21-25) and decompressing the wavelet coefficients to reconstruct the ultrasound data (Col 7, lines 39-55).
With respect to claim 9, Li teaches the sensor comprises a plurality of sensor elements (Col 5, lines 5-6).  However, it does not teach that the sensor elements are transducer elements.  
Lie teaches a plurality of transducer elements (pg 16, lines 34-24).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the system of Li with the transducer elements of Lie since such a modification would have provided a system with reliable and accurate sensing results.  
With respect to claims 10 and 19, Li teaches the ultrasound data comprises a plurality of scan lines in a data frame (Col 6, lines 43-48; Fig 1: 42) and wherein the processor operates on a set of scan lines in a contiguous memory strip (Col 6, lines 50-67; Fig 6).

Claims 2 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Li in view of Lie, and further in view of Gelman (2018/0176499).
Li as modified teaches the invention as discussed above.  However, it does not teach the compression algorithm comprises quantizing the wavelet coefficients.
Gelman teaches the compression algorithm comprises quantizing the wavelet coefficients ([0051], lines 5-6; [0053], lines 8-12).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the method of Li with the quantization of Gelman since such a modification would have further compressed the data set, improving the data transmission times.

Claims 11 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Li in view of Lie, and further in view of Deshpande (2017/0359478).
Li as modified teaches the invention as discussed above.  However, it does not teach the Wavelet Transform is a Haar Wavelet or Daubechies Wavelet.
Deshpande teaches the Wavelet Transform is a Haar Wavelet ([0055], lines 4-6) or Daubechies Wavelet.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the current invention to modify the method of Li with the Haar wavelet of Deshpande since such a modification would require at the minimum only two data points, which allows for the application of the wavelet transform to real time applications.  
Allowable Subject Matter
Claims 3, 4, 14, and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art which is cited but not relied upon is considered pertinent to applicant's disclosure.
The references made herein are done so for the convenience of the applicant.  They are in no way intended to be limiting.  The prior art should be considered in its entirety.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRYSTINE E BREIER whose telephone number is (571)270-7614. The examiner can normally be reached Monday (9:30am-6:30pm); Tuesday & Friday (11:30am-5:30pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 571 272 6970. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KRYSTINE E BREIER/            Primary Examiner, Art Unit 3645